Citation Nr: 1500873	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-15 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure, for purposes of accrued benefits.  


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967 and from August 1969 to June 1976, to include service in the Republic of Vietnam.  He died in April 1988, and the appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating action by the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  Through a December 1986 rating decision, the RO granted service connection for sub-endocardial myocardial infarction (an ischemic heart disease), and assigned initial disability ratings of 100 percent effective September 25, 1986, and 30 percent from April 1, 1987.  

2.  The Veteran did not initiate an appeal of the December 1986 rating decision.  

3. The Veteran died in April 1988, and had no claims for VA benefits pending at the time of his death, nor were there any benefits due to the Veteran but unpaid prior to the last date of entitlement.  


CONCLUSION OF LAW

The requirements for payment of accrued benefits for ischemic heart disease, claimed as due to herbicide exposure, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§  5103, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.159, 3.1000 (2014); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must:  (1) inform the claimant of any information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

VA's duties to assist and notify have been considered in this case.  However, as it is the law, and not the facts, that are dispositive of the issue on appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II. Applicable Law

Claims for VA benefits do not survive a claimant's death.  However, a qualified survivor (including a spouse) may carry on the deceased veteran's claim for benefits by submitting an application for accrued benefits within one year after the veteran's death.  38 U.S.C.A. § 5121(a), (c); 38 C.F.R. § 3.1000.  Accrued benefits are "periodic monetary benefits . . . to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death."  Id.  An accrued-benefits claim incorporates any prior final adjudication on claims brought by a veteran, because it derives from the veteran's claims.  

For a claimant to prevail in his or her accrued benefits claim, the record must show the following:  (1) the appellant has standing to file a claim for accrued benefits (see 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the Veteran had a claim pending at the time of his or her death (see 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998)); (3) the Veteran would have prevailed on his or her claim if he or she had not died (Id.); and (4) the claim for accrued benefits was filed within one year of the Veteran's death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held in Jones that "a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Jones, 136 F.3d at 1300.  

An accrued benefits claim is, under the law, derivative of, and separate from, the veteran's claims.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  Thus, in the adjudication of a claim for accrued benefits, the claimant is bound by the same legal requirements to which the veteran would have been bound had he survived to have his claims finally decided.  

The evidence establishes that, as the Veteran's surviving spouse, the appellant has standing to file a claim for accrued benefits.  See 38 U.S.C.A. §  5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  However, the Veteran did not have any pending claims before VA at the time of his death, to include service connection for ischemic heart disease, as due to herbicide exposure.  

This is so because, in a December 1986 rating decision, the RO granted entitlement to service connection for sub-endocardial myocardial infarction (an ischemic heart disease), and assigned initial disability ratings of 100 percent effective September 25, 1986, and 30 percent from April 1, 1987.  The Veteran did not initiate an appeal from that determination prior to his death in April 1988.  

Ischemic heart disease is defined as "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  38 C.F.R. § 3.309(e).  

In September 2010, the appellant filed a claim for entitlement to accrued benefits, to include for a heart disability due to Agent Orange exposure.  Generally, among the requirements for accrued benefits are that a claim must be filed within the year after a veteran's death. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, there are special provisions applicable to cases such as this.  Analysis of this case requires consideration of regulations applicable to liberalizing laws, as the January 2011 rating action was a Nehmer review after passage of a liberalizing law which added ischemic heart disease as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202, 53,216 (Aug. 31, 2010).  Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110(g) ; 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).

The Nehmer line of cases created instances where certain claims for service connection based on herbicide exposure can have effective dates earlier than the effective date of the act if they were asserted, denied, or pending during a specific time.  See 38 C.F.R. § 3.114; Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II).

In this case, when ischemic heart disease was included as a presumptive Agent Orange disease, this raised the possibility that the effective date could be the effective date of that act.  However, the Veteran was already service connected for sub-endocardial myocardial infarction with an earlier, more advantageous effective date (September 25, 1986).  Further, the exception under Nehmer is not applicable because the Veteran's claim of service connection does not fall within the window of time considered by that exception.  Specifically, the Veteran was not denied compensation for ischemic heart disease between September 25, 1985, and May 3, 1989.  See 38 C.F.R. § 3.816(c)(1); Nehmer II, 32 F. Supp. 2d at 1183.  Therefore, the regulations for effective dates of liberalizing laws does not enable assignment of an earlier effective date for the grant of service connection.  

In this case, the Veteran did not have a claim pending for benefits at the time of his death, nor were there any benefits due to the Veteran but unpaid prior to the last date of entitlement.  Thus, there is no legal basis for the payment of accrued benefits.  The law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  Without either a pending claim for benefits due and unpaid at the time of the Veteran's death, the Board is without authority to grant benefits.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Accordingly, the claim must be denied.



ORDER

Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure, for purposes of accrued benefits, is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


